On Petition for Rehearing.
Appellant has filed a petition for rehearing wherein he apparently seeks to raise a Federal question. The petition, however, is not definite as to the nature of the Federal question raised, but suggests that appellant has been denied some right guaranteed to him by the 14th Amendment to the Constitution of the United States. There is no intimation as to whether it is contended that the plaintiff has been deprived of any privilege or immunity to which he is entitled as a citizen of the United States, or whether it is claimed that he has been deprived of property without due process of law, or been denied the equal protection of the laws of this state.
It has never been contended on this appeal, nor is it asserted in the petition for rehearing, that any of the statutes under which the proceedings were had are unconstitutional. On the contrary, their constitutionality is assumed. It is also conceded that the assessments in question were regularly levied by the officials of the defendant city after such proceedings had been had, as are required by the laws of this state. The appellant submitted his cause to the jurisdiction of the local tribunals, — the tribunals created by law for the purpose of determining the benefits to his property; and appellant, with full notice of all the proceedings so had, failed to institute his action within the six-month period provided by law for attacking a special assessment.
The Federal question now sought to be presented was not alleged in the complaint as one of the grounds for avoiding the assessment, nor *52was it presented on the appeal to this court. The issues presented to the trial court and to this court were in effect that the city officers had failed to properly discharge their duties, as prescribed by the laws of this.state. The question presented involved only the construction and application of the laws of this state. And now two years after the entry of the judgment in the court below, this Federal question is presented for the first time by the petition for-rehearing. It seems obvious that this question should not be considered at this time. It comes too late when presented for the first time on a petition for rehearing. No court has ruled more emphatically on this proposition than the Supreme Court of the United States. Cochran Oil & Development Co. v. Arnaudet, 199 U. S. 182, 50 L. ed. 143, 26 Sup. Ct. Rep. 41; Fullerton v. Texas, 196 U. S. 192, 49 L. ed. 443, 25 Sup. Ct. Rep. 221. See also Brown v. Massachusetts, 144 U. S. 573, 36 L. ed. 546, 12 Sup. Ct. Rep. 757; Boll v. Nebraska, 176 U. S. 83, 91, 44 L. ed. 382, 385, 20 Sup. Ct. Rep. 287; Simmerman v. Nebraska, 116 U. S. 54, 29 L. ed. 535, 6 Sup. Ct. Rep. 333. It is therefore unnecessary for this court to consider such question at this time.
The petition for a rehearing is denied.